Citation Nr: 0123961	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  00-24 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability evaluation for 
degenerative joint/disc disease of the cervical spine, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from February 4, 1976 to 
February 3, 1979 and from February 6, 1979 to February 29, 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in January 2000, by 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO).  Correspondence received by VA in 
March 2000 was construed as a notice of disagreement and a 
statement of the case was issued in September 2000.  In 
November 2000, the veteran submitted his VA Form 9 and 
perfected his appeal to the Board.


REMAND

The veteran contends that his service-connected cervical 
spine disorder has increased in severity and warrants a 
higher disability evaluation.  He has testified that his 
flare-ups have increased in frequency and that he has 
significant limitation of motion with radiating pain during 
these exacerbations.  However, on VA examination in September 
1999, there was no assessment of the extent of the overall 
service-connected cervical spine disability taking relevant 
factors involving functional impairment into consideration.  
38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 
(1995).  In addition, although the veteran reported that he 
experienced neurological symptomatology characterized as 
radiating pain, there was no discussion by the VA examiner 
addressing the presence of neurological symptoms.

Significantly, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal..  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), which, among other things, 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) recently were 
finalized.  See 66 Fed. Reg. 45620-45632 (August 29, 2001). 

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  

The Board notes that the RO has not yet considered the 
veteran's claim for an increase in the rating for his 
cervical spine disability in the context of the new law, nor 
has the veteran had an opportunity to prosecute his claim in 
that context.  A remand will ensure due process of law, and 
avoid the possibility of prejudice.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  Furthermore, in light of the above and the 
duties imposed under the Act, the Board finds that additional 
development is necessary.  

The RO should arrange for the veteran to undergo appropriate 
examination to obtain medical evidence that will enable the 
Board to properly assess the current severity of his service-
connected cervical spine disability; specifically, medical 
findings as to neurological symptoms associated with the 
disability, as well as the extent to which the veteran may 
experience additional functional loss in his cervical spine 
due to pain and other factors with repeated use and/or during 
are necessary.  As regards the latter, the Board points out 
that the provisions of 38 C.F.R. §§ 4.40, 4.45 and the 
holding in the DeLuca decision, cited to above, essentially 
direct that in evaluating a musculoskeletal disability rated 
on the basis of limitation of motion, VA should consider, in 
addition to the applicable rating criteria, the extent of 
functional loss due to pain, weakness, fatigability, and 
incoordination, to include with repeated use and/or during 
flare-ups.  

The appellant is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the appellant.  

Prior to having the veteran undergo further medical 
evaluation, the RO should undertake all necessary action to 
obtain and associate with the record all outstanding 
pertinent medical records, to particularly include any from 
VA medical facilities or those held by any other governmental 
entity.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

The RO should also obtain outstanding pertinent medical 
records from any other source(s) or facilitie(s) identified 
by the veteran, as well as undertake any other indicated 
development and/or notification action.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA facility(ies) 
at which the veteran has received 
treatment.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative results, 
that fact should be noted in the claims 
file, and he and his representative should 
be so notified.  The veteran is also free 
to submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do so 
before arranging for him to undergo 
examination.

2.  After all available records received 
pursuant to the above-requested 
development have been associated with the 
claims file, the RO should arrange for the 
veteran to undergo appropriate VA 
examination(s) to obtain an assessment as 
to the full nature and severity of his 
service-connected cervical spine 
disability.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to and be reviewed 
by each physician designated to examine 
the appellant.  All appropriate tests and 
studies, to include X-rays and range of 
motion studies (the latter expressed in 
degrees, with normal ranges provided for 
comparison purposes) should be 
accomplished.  Moreover, all clinical 
findings should be reported in a manner so 
that pertinent rating criteria may be 
applied.  The reports of examination 
should be comprehensive and include a 
detailed account of all manifestations of 
the service-connected disability.

The examiner should specifically indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
cervical spine.  In addition, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated use.  
To the extent possible, the examiner 
should express such functional loss in 
terms of additional degrees of limited 
motion.  

The examiner should also identify any 
current disc symptomatology, to include 
symptoms compatible with sciatic 
neuropathy, characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk or other neurological findings 
appropriate to the site of the diseased 
disc(s). 

On the basis of all of the above findings 
(to include the veteran's reports of neck 
pain with radiation into his arms), the 
examiner should provide an assessment of 
the severity of the overall cervical spine 
disability.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (with 
citation to evidence of record and/or 
medical authority, as appropriate) should 
be set forth in a typewritten report.

3.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the appellant.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified, as 
amended, at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and implemented by 
recently finalized regulations (to be 
promulgated at 38 C.F.R. §§ 3.102 and 
3.159) are fully complied with and 
satisfied. 

6.  After completion of the foregoing 
requested development, and any other 
indicated development and/or notification 
action deemed warranted by the record, 
the RO should re-adjudicate the claim for 
an increase in the 10 percent rating for 
the veteran's degenerative joint/disc 
disease of the cervical spine in light of 
all pertinent evidence and legal 
authority, to specifically include that 
cited to herein.  If the veteran fails to 
report for any scheduled examination(s), 
the RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  
Otherwise, adjudication of the claim 
should include, pertinent to the above-
cited authority, consideration of the 
extent of functional loss due to pain and 
other factors, to include with repeated 
use and/or during flare-ups.  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

7.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, he and his representative 
must be furnished a supplemental 
statement of the case and given an 
opportunity to submit written or other 
argument in response thereto before his 
claims file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

